ORDER

SCHALL, Circuit Judge.
Joanne Rodriguez moves for leave to proceed in forma pauperis. We treat Rodriguez’s submission as a motion for reconsideration of the court’s order dismissing her petition for review for failure pay the filing fee and to submit a Fed. Cir. R. 15(c) statement concerning discrimination. The Department of Health and Human Services (HHS) has not responded.
Rodriguez has now submitted a motion for leave to proceed in forma pauperis and a Fed. Cir. R. 15(c) statement. Based on these circumstances, the court grants Rodriguez’s motion to reinstate her petition for review.
Accordingly,
IT IS ORDERED THAT:
(1) Rodriguez’s motion for reconsideration is granted.
(2) The April 30, 2003 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(3) Rodriguez’s motion for leave to proceed in forma pauperis is granted.
(4) HHS’s brief is due within 21 days of the date of filing of this order.